Title: To Thomas Jefferson from William Findley, 23 February 1807
From: Findley, William
To: Jefferson, Thomas


                                                
                            Sir
                     
                            23d. February 1807
                        

                        From the representations that have been made to us respecting the conduct of Jacob Coleman previous to the crime of robbing the mail of which he was convicted in a court of the United States and for which he is now suffering the punishment; and also from the statement which we understand has been made by the inspectors of the Prison of Philadelphia of his conduct since his confinement, we the undersigned are induced to offer it as our opinion, that there would be no impropriety in remitting that part of the sentence which yet remains to be executed. It is presumed that the period of confinement to which he has been subjected by the sentence of court, was extended to five years, for the double purpose of shewing to the country the enormity  of the offence, and correcting the predatory spirit of the offender. That has been the practice of the courts in Pennsylvania, it being understood, that the pardoning, or mitigating power of the executive would be extended in all cases, in which it should be made to appear by a certificate of the prison inspectors, that the culprits discovered such symptoms of penitence as warranted an expectation that society would be in no danger of being injured by their discharge. Robbing the mail being the only crime laid to Coleman’s charge, his life (except in the one instance) being irreproachable, distinguishes his case, according to our conception of it, very widely from that of those who by a repetition of crimes have become hardened in iniquity. The fair character of his connections we also consider as a farther ground to justify an opinion in favor of his release—
                        
                            Wm. Findley
                     
                     and 13 other signatures
                        
                    
                     [Order by TJ:]
                     Feb. 24. 1807.
                     Let a pardon issue
                     Th: Jefferson
                     
                  
               